
	
		II
		111th CONGRESS
		1st Session
		S. 697
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Kennedy (for
			 himself, Mr. Dodd,
			 Mr. Harkin, Mr.
			 Brown, Mr. Casey, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Public Health Service Act to help
		  individuals with functional impairments and their families pay for services and
		  supports that they need to maximize their functionality and independence and
		  have choices about community participation, education, and employment, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Living Assistance Services
			 and Supports Act or the CLASS Act.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To provide
			 individuals with functional limitations with tools that will allow them to
			 maintain their personal and financial independence and live in the community
			 through a new financing strategy for community living assistance services and
			 supports.
			(2)To establish an
			 infrastructure that will help address America's community living assistance
			 services and supports needs.
			(3)To alleviate
			 burdens on family caregivers.
			3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Purposes.
				Sec. 3. Table of contents.
				TITLE I—Community Living Assistance Services and
				Supports
				Sec. 101. Establishment of national voluntary insurance program
				for purchasing community living assistance services and support.
				TITLE II—Amendments to the Internal Revenue Code of
				1986
				Sec. 201. Above-the-line deduction for premium
				costs.
				Sec. 202. Credit for premium costs of CLASS enrollees with
				low-income.
				Sec. 203. Credit for costs of employers who elect to
				automatically enroll employees and withhold class premiums from
				wages.
				Sec. 204. Long-term care insurance includible in cafeteria
				plans.
				TITLE III—Effective Date
				Sec. 301. Effective date.
			
		ICommunity Living
			 Assistance Services and Supports
			101.Establishment
			 of national voluntary insurance program for purchasing community living
			 assistance services and support
				(a)Establishment
			 of program
					(1)In
			 generalThe Public Health
			 Service Act (42
			 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
						
							XXXICommunity
				Living Assistance Services and Supports
								3101.DefinitionsIn this title:
									(1)Active
				enrolleeThe term
				active enrollee means an individual who is enrolled in the CLASS
				program in accordance with section 3102 and who has paid any premiums due to
				maintain such enrollment in accordance with section 3103.
									(2)Actively at
				workThe term actively at work means an individual
				who—
										(A)is reporting for
				work at the individual's usual place of employment or at another location to
				which the individual's employer requires the individual to travel (or in the
				case of an individual who is a member of the uniformed services, is on active
				duty and is physically able to perform the duties of the individual's
				position);
										(B)is able to
				perform all the usual and customary duties of the individual's employment on
				the individual's regular work schedule; and
										(C)is not absent
				from work due to sickness, injury, annual leave, sick leave or any other
				leave.
										(3)Activities of
				daily livingThe term
				activities of daily living means each of the following activities
				specified in section 7702B(c)(2)(B) of the Internal Revenue Code of
				1986:
										(A)Eating.
										(B)Toileting.
										(C)Transferring.
										(D)Bathing.
										(E)Dressing.
										(F)Continence.
										(4)CLASS
				programThe term CLASS program means the program
				established under this title.
									(5)Disability
				determination serviceThe term Disability Determination
				Service means, with respect to each State, the entity that has an
				agreement with the Commissioner of Social Security to make disability
				determinations for purposes of title II or XVI of the Social Security Act (42
				U.S.C. 401 et seq., 1381 et seq.).
									(6)Eligible tier i
				beneficiary
										(A)In
				generalThe term eligible tier I beneficiary means
				any individual who is an active enrollee in the CLASS program and, as of the
				date described in subparagraph (B)—
											(i)has paid premiums
				for enrollment in such program for at least 60 months; and
											(ii)except as
				provided in section 3103(e)(2), has paid premiums for enrollment in such
				program for at least 12 consecutive months if a lapse in premium payments of
				more than 3 months has occurred during the period that begins on the date of
				the individual's enrollment and ends on the date of such determination.
											(B)Date
				describedFor purpose of subparagraph (A), the date described in
				this subparagraph is the date on which the individual is determined—
											(i)to be unable to
				perform at least 2 activities of daily living or to require supervision,
				cueing, or hands-on assistance to plan or perform at least 2 such activities;
				or
											(ii)due to a
				cognitive or psychiatric impairment, to require supervision, cueing, or
				hands-on assistance to engage in activities that will enable the individual to
				perform at least 2 of the following critical life functions:
												(I)Communicating.
												(II)Taking
				medications.
												(III)Household
				management.
												(IV)Basic money
				management.
												(7)Eligible tier
				ii beneficiaryThe term eligible tier II beneficiary
				means any individual who is an eligible tier I beneficiary who has been
				determined—
										(A)to be unable to
				perform at least 4 activities of daily living or to require supervision,
				cueing, or hands-on assistance to plan or perform at least 4 such activities;
				or
										(B)due to a
				cognitive or psychiatric impairment, to require supervision, cueing, or
				hands-on assistance to engage in activities that will enable the individual to
				perform at least 4 of the following critical life functions:
											(i)Communicating.
											(ii)Taking
				medications.
											(iii)Household
				management.
											(iv)Basic money
				management.
											(8)Hospital;
				nursing facility; intermediate care facility for the mentally retarded;
				institution for mental diseasesThe terms hospital,
				nursing facility, intermediate care facility for the
				mentally retarded, and institution for mental diseases have
				the meanings given such terms for purposes of Medicaid.
									(9)Independence
				fundThe term Independence Fund or Fund
				means the fund established under section 3105.
									(10)MedicaidThe
				term Medicaid means the program established under title XIX of the
				Social Security Act (42 U.S.C. 1396 et seq.).
									(11)Poverty
				lineThe term poverty line has the meaning given
				that term in section 2110(c)(5) of the Social Security Act (42 U.S.C.
				1397jj(c)(5)).
									(12)Protection and
				advocacy systemThe term Protection and Advocacy
				System means the system for each State established under section 143 of
				the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
				U.S.C. 15043).
									3102.Automatic
				enrollment with opt-out election
									(a)Automatic
				enrollment
										(1)In
				generalSubject to paragraph
				(2), the Secretary shall establish procedures under which each individual
				described in subsection (c) shall be automatically enrolled in the CLASS
				program by an employer of such individual in the same manner as an employer may
				elect to automatically enroll employees in a plan under section 401(k), 403(b),
				or 457 of the Internal Revenue Code of 1986.
										(2)Alternative
				enrollment proceduresThe procedures established under paragraph
				(1) shall provide for an alternative enrollment process for an individual
				described in subsection (c) in the case of such an individual—
											(A)who is
				self-employed;
											(B)who has more than
				1 employer;
											(C)whose employer
				does not elect to participate in the automatic enrollment process established
				by the Secretary; or
											(D)who is a spouse
				described in paragraph (2) of such subsection who is not subject to automatic
				enrollment.
											(3)Administration
											(A)In
				generalThe Secretary shall, by regulation, establish procedures
				to—
												(i)ensure that an
				individual is not automatically enrolled in the CLASS program by more than 1
				employer; and
												(ii)allow for an
				individual's employer to deduct a premium for a spouse described in subsection
				(c)(1)(B) who is not subject to automatic enrollment.
												(B)FormEnrollment
				in the CLASS program shall be made in such manner as the Secretary may
				prescribe in order to ensure ease of administration.
											(b)Election To
				opt-outAn individual
				described in subsection (c) may elect to waive enrollment under the CLASS
				program at any time in such form and manner as the Secretary shall
				prescribe.
									(c)Individual
				describedFor purposes of
				enrolling in the CLASS program, an individual described in this subsection
				is—
										(1)an individual—
											(A)who has attained
				age 18;
											(B)who—
												(i)receives wages on
				which there is imposed a tax under section 3101(a) of the Internal Revenue Code
				of 1986; or
												(ii)derives
				self-employment income on which there is imposed a tax under section 1401(a) of
				the Internal Revenue Code of 1986;
												(C)who is actively
				at work; and
											(D)who is
				not—
												(i)a
				patient in a hospital or nursing facility, an intermediate care facility for
				the mentally retarded, or an institution for mental diseases and receiving
				medical assistance under Medicaid; or
												(ii)confined in a
				jail, prison, other penal institution or correctional facility, or by court
				order pursuant to conviction of a criminal offense or in connection with a
				verdict or finding described in section 202(x)(1)(A)(ii) of the Social Security
				Act (42 U.S.C. 402(x)(1)(A)(ii)); or
												(2)the spouse of an
				individual described in paragraph (1) and who would be an individual so
				described but for subparagraph (B) or (C) of that paragraph.
										(d)Rule of
				constructionNothing in this title shall be construed as
				requiring an active enrollee to continue to satisfy subparagraph (B) or (C) of
				subsection (c)(1) in order to maintain enrollment in the CLASS program.
									3103.Premiums
									(a)Monthly
				premiumsExcept as provided in subsection (e), each individual
				who is enrolled in the CLASS program shall pay the Secretary a monthly premium
				to maintain enrollment in the program.
									(b)Amount of
				premium
										(1)$30 monthly
				premium for enrollment in the first year of the programSubject
				to the succeeding provisions of this subsection, the monthly premium for
				enrollment in the CLASS program of any individual who enrolls during the first
				year in which the program is in effect under this title shall be $30 for every
				such enrollee, regardless of their age at enrollment.
										(2)Inflation
				adjusted premium for enrollment in first year in which an individual is
				eligible to enroll after first year of the programThe monthly
				premium for enrollment in the CLASS program of any individual who enrolls
				during the first year in which the individual is eligible to enroll in the
				program but that occurs after the first year in which the program is in effect
				under this title, shall be $30, increased with respect to each year that the
				program is in effect under this title until the year of such enrollment, by the
				percentage increase in the consumer price index for all urban consumers (U.S.
				city average) over each such preceding year.
										(3)Age-adjusted
				premiums for enrollment in other years
											(A)In
				generalThe Secretary shall determine for each year that is not a
				year described in paragraph (1) or (2), an annual monthly premium for
				enrollment in the CLASS program of an individual during the year that adjusts
				the monthly premium that would apply to the individual under paragraph (2) if
				the individual had enrolled during the first year in which the individual was
				eligible to enroll in the program based on the following:
												(i)Age at
				enrollmentSubject to paragraph (4), the age of an individual
				upon the individual's initial enrollment in the program.
												(ii)Administrative
				expensesThe administrative expenses for the program.
												(B)Limitation on
				administrative expenses
												(i)Start-up
				administrative expensesThe total amount of annual expenditures
				incurred for administering the CLASS program during each of the first 5 years
				in which the program is in effect under this title shall not exceed the sum of
				an amount equal to 3 percent of all premiums paid during that year.
												(ii)Subsequent
				administrative expensesWith respect to any year after the first
				5 years in which the CLASS program is in effect under this title, the total
				amount of annual expenditures incurred for administering the CLASS program
				shall not exceed the lesser of an amount equal to—
													(I)5 percent of the
				total amount of all expenditures (including benefits paid) under this title
				with respect to that year; or
													(II)the percentage
				of expenditures incurred under the medicare program under title XVIII of the
				Social Security Act (42 U.S.C. 1395 et seq.) for that year that is attributable
				to administering that program.
													(4)Nominal premium
				for individual's with income that does not exceed 150 percent of the poverty
				line
											(A)In
				generalIn the case of an individual whose income does not exceed
				150 percent of the poverty line, the monthly premium for enrollment in the
				CLASS program shall be the applicable amount under subparagraph (B).
											(B)Applicable
				amountThe Secretary shall establish premium amounts which shall
				apply to an individual described in subparagraph (A) in lieu of the premium
				amount which would otherwise apply to the individual under paragraph (1), (2),
				or (3) (whichever is applicable). Such amounts shall be nominal and, in the
				case of an individual who, but for this paragraph, would be subject to the
				premium imposed under paragraph (3), may be adjusted in accordance with the
				factors described in that paragraph.
											(C)Self-attestation
				and verification of incomeThe Secretary shall establish
				procedures to—
												(i)permit an
				individual, as part of their automatic enrollment in the CLASS program, to
				self-attest that their income does not exceed 150 percent of the poverty line;
				and
												(ii)verify the
				validity of such self-attestation.
												(5)Adjustment of
				premiums
											(A)In
				generalExcept as provided in subparagraphs (C) and (D), the
				amount of the monthly premium determined for an individual upon such
				individual's enrollment in the CLASS program shall remain the same for as long
				as the individual is an active enrollee in the program.
											(B)Program
				solvency projectionsBeginning with 2012 and every year
				thereafter, the Secretary shall determine with respect to the 20-year period
				that begins with that year, the amount of funds held (or projected to be held)
				in the Independence Fund established under section 3105 that are required to
				pay tier I and tier II benefits under section 3104 during each year of that
				period.
											(C)Recalculated
				premium if required for program solvency
												(i)In
				generalSubject to clauses (ii) and (iii), beginning with 2017
				and every year thereafter, if the Secretary determines as a result of making
				the program solvency projections required under subparagraph (B) that, with
				respect to the 20-year period that begins with that year, more than 40 percent
				of the amount of funds held (or projected to be held) in the Independence Fund
				established under section 3105 are required to pay tier I and tier II benefits
				under section 3104 during each year of that period, the Secretary shall adjust
				the monthly premiums for individuals enrolled in the CLASS program.
												(ii)RequirementsIn
				adjusting monthly premiums under clause (i), the Secretary shall increase the
				premiums by such an amount as will ensure that—
													(I)the aggregate
				amount of such premiums collected will result in not more than 20 percent of
				the amounts held in the Independence Fund being required to pay tier I and tier
				II benefits for any one year occurring during the applicable 20-year
				period;
													(II)with respect to
				any individual enrolled in the program—
														(aa)the amount of
				the increase in the individual's monthly premium does not exceed the amount
				equal to 50 percent of the premium prior to such increase; and
														(bb)the individual's
				monthly premium does not exceed the amount equal to 200 percent of the initial
				premium amount paid by the individual during their first year of enrollment in
				the program; and
														(III)the
				requirements of clause (iii) are met.
													The Secretary
				shall immediately notify Congress if the Secretary determines that the
				requirements of this clause cannot be satisfied and shall include in such
				notification recommendations for such legislative action as the Secretary
				determines to be appropriate.(iii)Exemption
				from increaseAny increase in a monthly premium imposed as result
				of a determination described in clause (i) shall not apply with respect to the
				monthly premium of any active enrollee who—
													(I)has attained age
				65;
													(II)has paid
				premiums for enrollment in the program for at least 20 years; and
													(III)is not actively
				at work.
													(D)Recalculated
				premium if reenrollment after more than a 3-month lapse
												(i)In
				generalExcept as provided in subsection (e)(2), the reenrollment
				of an individual after a 90-day period during which the individual failed to
				pay the monthly premium required to maintain the individual's enrollment in the
				CLASS program shall be treated as an initial enrollment for purposes of
				age-adjusting the premium for enrollment in the program.
												(ii)Credit for
				prior monthsAn individual who reenrolls in the CLASS program
				after such a 90-day period shall be—
													(I)credited with any
				months of paid premiums that accrued prior to the individual's lapse in
				enrollment; and
													(II)notwithstanding
				the total amount of any such credited months, required to satisfy section
				3101(6)(B)(ii) before being eligible to receive a tier I or tier II
				benefit.
													(6)No underwriting
				requirementsNo underwriting shall be used to—
											(A)determine the
				monthly premium for enrollment in the CLASS program; or
											(B)prevent an
				individual from enrolling in the program.
											(c)Payment
										(1)Payroll
				deductionAn amount equal to the monthly premium for the
				enrollment in the CLASS program of an individual shall be deducted from the
				wages or self-employment income of such individual in accordance with such
				procedures as the Secretary, in consultation with the Secretary of the
				Treasury, shall establish for employers who elect to deduct and withhold such
				premiums on behalf of enrolled employees.
										(2)Alternative
				payment mechanismThe Secretary shall establish alternative
				procedures for the payment of monthly premiums by an individual enrolled in the
				CLASS program—
											(A)who does not have
				an employer who elects to deduct and withhold premiums in accordance with
				paragraph (1); or
											(B)who does not earn
				wages or derive self-employment income.
											(d)Transfer of
				premiums collected
										(1)In
				generalDuring each calendar
				year the Secretary of the Treasury shall deposit into the Independence Fund a
				total amount equal, in the aggregate, to 100 percent of the premiums collected
				during that year.
										(2)Transfers based
				on estimatesThe amount
				deposited pursuant to paragraph (1) shall be transferred in at least monthly
				payments to the Independence Fund on the basis of estimates by the Secretary
				and certified to the Secretary of the Treasury of the amounts collected in
				accordance with paragraphs (1) and (2) of subsection (c). Proper adjustments
				shall be made in amounts subsequently transferred to the Fund to the extent
				prior estimates were in excess of, or were less than, actual amounts
				collected.
										(e)Contribution
				period
										(1)In
				generalAn individual shall not be required to pay a monthly
				premium to maintain the individual's enrollment in the CLASS program during the
				following periods:
											(A)Receiving
				benefits while unemployedAny period during which the individual
				is—
												(i)receiving tier I
				or tier II benefits; and
												(ii)the individual
				does not have wages or income derived from self-employment.
												(B)Full-time
				student who is actively at workAny period during which the
				individual is a full-time student (as determined by the Secretary) who has not
				attained age 22 and is actively at work.
											(2)Application of
				premium amount prior to start of periodUpon the conclusion of a
				period described in paragraph (1) for an individual, the individual shall
				resume paying the monthly premium amount that applied to the individual
				immediately prior to the start of such period in order to maintain enrollment
				in the program.
										3104.Benefits
									(a)Determination
				of eligibility
										(1)Application for
				receipt of benefitsThe Secretary shall establish procedures
				under which an active enrollee shall apply for receipt of tier I or tier II
				benefits.
										(2)Eligibility
				assessments
											(A)In
				generalNot later than October 1, 2012, the Secretary shall enter
				into agreements with—
												(i)the Disability
				Determination Service for each State to provide for eligibility assessments of
				active enrollees who apply for receipt of benefits;
												(ii)the Protection
				and Advocacy System for each State to provide advocacy services in accordance
				with subsection (e); and
												(iii)public and
				private entities to provide advice and assistance counseling in accordance with
				subsection (f).
												(B)30-day period
				for approval or disapprovalAn agreement under subparagraph (A)
				shall require that a Disability Determination Service determine within 30 days
				of the receipt of an application for benefits under the CLASS program whether
				an applicant is an eligible tier I beneficiary or an eligible tier II
				beneficiary. An application that is pending after 45 days shall be deemed
				approved.
											(C)Presumptive
				eligibility for certain institutionalized enrollees planning to
				dischargeAn active enrollee shall be deemed presumptively
				eligible if the enrollee—
												(i)has applied for
				receipt of tier II benefits;
												(ii)is a patient in
				a hospital, nursing facility, intermediate care facility for the mentally
				retarded, or an institution for mental diseases; and
												(iii)is in the
				process of, or about to begin the process of, planning to discharge from the
				hospital, facility, or institution.
												(D)AppealsThe
				Secretary shall establish procedures under which an applicant for benefits
				under the CLASS program shall be guaranteed the right to appeal an adverse
				determination.
											(b)Tier I
				benefitsAn eligible tier I beneficiary shall receive the
				following tier I benefits:
										(1)Daily cash
				benefitA daily cash benefit in the amount of $50 per day.
										(2)Annual
				benefitAn annual benefit in an amount not to exceed the amount
				equal to the daily benefit applicable under paragraph (1) (after the
				application of subsection (g)) multiplied by 365.
										(3)Advocacy
				servicesAdvocacy services in accordance with subsection
				(e).
										(4)Advice and
				assistance counselingAdvice and assistance counseling in
				accordance with subsection (f).
										(5)No lifetime
				limitThere shall be no lifetime limit on the aggregate tier I
				benefits that an eligible tier I beneficiary may receive.
										(c)Tier II
				benefitsAn eligible tier II beneficiary shall receive the
				following tier II benefits:
										(1)Daily cash
				benefitA daily cash benefit in the amount of $100 per
				day.
										(2)Annual
				benefitAn annual benefit in an amount not to exceed the amount
				equal to the daily benefit applicable under paragraph (1) (after the
				application of subsection (g)) multiplied by 365.
										(3)Advocacy
				servicesAdvocacy services in accordance with subsection
				(e).
										(4)Advice and
				assistance counselingAdvice and assistance counseling in
				accordance with subsection (f).
										(5)No lifetime
				limitThere shall be no lifetime limit on the aggregate tier II
				benefits that an eligible tier II beneficiary may receive.
										(d)Payment of
				benefits
										(1)Life
				independence accounts
											(A)In
				generalThe Secretary shall establish procedures under which tier
				I daily cash benefits and tier II daily cash benefits shall be paid on a
				monthly basis into a Life Independence Account established by the Secretary on
				behalf of each eligible tier I beneficiary or eligible tier II
				beneficiary.
											(B)Use of cash
				benefitsDaily cash benefits paid into a Life Independence
				Account of an eligible tier I beneficiary or an eligible tier II beneficiary
				shall be used to purchase nonmedical services and supports that the beneficiary
				needs to maintain his or her independence at home or in another residential
				setting of their choice in the community, such as home modifications, assistive
				technology, accessible transportation, homemaker services, respite care,
				personal assistance services, and home care aides.
											(C)Electronic
				management of fundsThe procedures established in accordance with
				subparagraph (A) shall provide for—
												(i)crediting an
				account established on behalf of a beneficiary with the beneficiary's cash
				daily benefit;
												(ii)accessing such
				account through debit cards; and
												(iii)accounting for
				withdrawals by the beneficiary from such account.
												(D)Primary payor
				rules for beneficiaries who are enrolled in medicaidIn the case
				of an eligible tier I beneficiary or an eligible tier II beneficiary who is
				enrolled in Medicaid, the following payment rules shall apply:
												(i)Institutionalized
				beneficiaryIf the beneficiary is a patient in a hospital,
				nursing facility, intermediate care facility for the mentally retarded, or an
				institution for mental diseases, the beneficiary shall retain an amount equal
				to 5 percent of the beneficiary's daily cash benefit (which shall be in
				addition to the amount of the beneficiary's personal needs allowance provided
				under Medicaid), and the remainder of such benefit shall be applied toward the
				facility's cost of providing the beneficiary's care, and Medicaid shall provide
				secondary coverage for such care.
												(ii)Beneficiaries
				receiving home and community-based services
													(I)50 percent of
				daily benefit retained by beneficiaryIf a beneficiary is
				receiving medical assistance under Medicaid for home and community-based
				services, the beneficiary shall retain an amount equal to 50 percent of the
				beneficiary's daily cash benefit, subject to subclause (II), and the remainder
				of the daily cash benefit shall be applied toward the cost to the State of
				providing such assistance (and shall not be used to claim Federal matching
				funds under Medicaid), and Medicaid shall provide secondary coverage for the
				remainder of any costs incurred in providing such assistance.
													(II)Requirement
				for state offsetA State shall be paid the remainder of a
				beneficiary's daily cash benefit under subclause (I) only if the State home and
				community-based waiver under section 1115 of the Social Security Act (42 U.S.C.
				1315) or subsection (c) or (d) of section 1915 of such Act (42 U.S.C. 1396n)
				does not include a waiver of the requirements of section 1902(a)(1) of the
				Social Security Act (relating to statewideness) or of section 1902(a)(10)(B) of
				such Act (relating to comparability) and the State offers at a minimum case
				management services, personal care services, habilitation services, and respite
				care under such a waiver.
													(III)Definition of
				home and community-based servicesIn this clause, the term
				home and community-based services means any services which may be
				offered under a home and community-based waiver authorized for a State under
				section 1115 of the Social Security Act (42 U.S.C. 1315) or subsection (c) or
				(d) of section 1915 of such Act (42 U.S.C. 1396n).
													(2)Authorized
				representatives
											(A)In
				generalThe procedures established under paragraph (1)(A) shall
				allow for access to tier I daily benefits or tier II daily benefits by an
				authorized representative of the eligible tier I beneficiary or eligible tier
				II beneficiary on whose behalf such benefits are paid.
											(B)Quality
				assurance and protection against fraud and abuseThe Secretary
				shall include in the procedures established under paragraph (1) standards of
				conduct for authorized representatives of eligible tier I beneficiaries and
				eligible tier II beneficiaries to ensure that authorized representatives
				provide quality services on behalf of such beneficiaries, do not have conflicts
				of interest, and do not misuse benefits paid on behalf of such beneficiaries or
				otherwise engage in fraud or abuse.
											(3)Commencement of
				benefitsTier I benefits or tier II benefits, as applicable,
				shall be paid to, or on behalf of, an eligible tier I beneficiary or an
				eligible tier II beneficiary, respectively, beginning with the first month in
				which an application for such benefits is approved.
										(4)Rollover option
				for lump-sum paymentAn eligible tier I beneficiary or an
				eligible tier II beneficiary may elect to—
											(A)defer payment of
				their daily benefit and to rollover any such deferred benefits from
				month-to-month, but not from year-to-year; and
											(B)receive a
				lump-sum payment of such deferred benefits in an amount that may not exceed the
				lesser of—
												(i)the total amount
				of the accrued deferred benefits; or
												(ii)the applicable
				annual benefit.
												(5)Period for
				determination of annual benefits
											(A)In
				generalThe applicable period for determining with respect to an
				eligible tier I beneficiary or an eligible tier II beneficiary the applicable
				annual benefit and the amount of any accrued deferred benefits is the 12-month
				period that commences with the first month in which the beneficiary began to
				receive such benefits, and each 12-month period thereafter.
											(B)Inclusion of
				tier i benefitsThe Secretary shall establish procedures under
				which benefits paid to an eligible tier I beneficiary who becomes an eligible
				tier II beneficiary before the end of a 12-month benefit period shall be
				included in the determination of the applicable annual benefit paid to the
				eligible tier II beneficiary.
											(C)Recoupment of
				unpaid, accrued benefits
												(i)In
				generalThe Secretary shall recoup any accrued benefits in the
				event of—
													(I)the death of a
				beneficiary; or
													(II)the failure of a
				beneficiary to elect under paragraph (4)(B) to receive such benefits as a
				lump-sum payment before the end of the 12-month period in which such benefits
				accrued.
													(ii)Payment into
				independence fundAny benefits recouped in accordance with clause
				(i) shall be paid into the Independence Fund and used in accordance with
				section 3105.
												(6)Requirement to
				recertify eligibility for receipt of benefits and to notify the Secretary if
				not earning wages or incomeThe procedures established under
				paragraph (1)(A) shall provide for an eligible tier I beneficiary or an
				eligible tier II beneficiary to—
											(A)annually—
												(i)recertify by
				submission of medical evidence the beneficiary's continued eligibility for
				receipt of tier I or tier II benefits (as applicable); and
												(ii)submit records
				of expenditures attributable to the aggregate daily cash benefit received by
				the beneficiary during the preceding year; and
												(B)notify the
				Secretary if the beneficiary is not earning wages or deriving self-employment
				income and should not have to pay a monthly premium to maintain enrollment in
				the CLASS program in accordance with section 3103(e)(2).
											(7)Supplement, not
				supplant other health care benefitsSubject to the Medicaid
				payment rules under paragraph (1)(C), benefits received by an eligible tier I
				beneficiary or an eligible tier II beneficiary shall supplement, but not
				supplant, other health care benefits for which the beneficiary is eligible
				under Medicaid or any other federally funded program that provides health care
				benefits or assistance.
										(e)Advocacy
				servicesAn agreement entered into under subsection (a)(2)(A)(ii)
				shall require the Protection and Advocacy System for the State to—
										(1)assign, as
				needed, an advocacy counselor to each eligible tier I beneficiary or eligible
				tier II beneficiary that is covered by such agreement and who provides an
				eligible tier I beneficiary or an eligible tier II beneficiary with—
											(A)information
				regarding how to access the appeals process established for the program;
											(B)assistance with
				respect to the annual recertification and notification required under
				subsection (d)(6); and
											(C)such other
				services as the Secretary, by regulation, shall require; and
											(2)ensure that the
				System and such counselors comply with the requirements of subsection
				(i).
										(f)Advice and
				assistance counselingAn agreement entered into under subsection
				(a)(2)(A)(iii) shall require the entity to assign, as requested by an eligible
				tier I beneficiary or an eligible tier II beneficiary that is covered by such
				agreement, an advice and assistance counselor who provides an eligible tier I
				beneficiary or an eligible tier II beneficiary with information
				regarding—
										(1)accessing and
				coordinating long-term services and supports in the most integrated
				setting;
										(2)possible
				eligibility for other benefits and services;
										(3)development of a
				service and support plan;
										(4)information about
				programs established under the Assistive Technology Act of 1998 and the
				services offered under such programs; and
										(5)such other
				services as the Secretary, by regulation, may require.
										(g)No effect on
				eligibility for other benefitsBenefits paid to an eligible tier
				I beneficiary or an eligible tier II beneficiary under the CLASS program shall
				be disregarded for purposes of determining or continuing the beneficiary's
				eligibility for receipt of benefits under any other Federal, State, or locally
				funded assistance program, including benefits paid under titles II, XVI, XVIII,
				XIX, or XXI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.,
				1395 et seq., 1396 et seq., 1397aa et seq.), under the laws administered by the
				Secretary of Veterans Affairs, under low-income housing assistance programs, or
				under the food stamp program established under the Food Stamp Act of 1977 (7
				U.S.C. 2011).
									(h)Cost-of-living
				and other adjustments
										(1)In
				generalBeginning with 2011, the dollar amounts specified in
				subsections (b)(1) and (c)(1) shall be annually increased by the percentage
				increase in the consumer price index for all urban consumers (U.S. city
				average) over the previous year.
										(2)Additional
				adjustmentWith respect to any year for which the Secretary has
				determined under section 3103(b)(4)(C) that an adjustment to the monthly
				premium amounts is necessary to ensure program solvency, the Secretary shall
				decrease the increase in the dollar amounts specified in subsections (b)(1) and
				(c)(1) that would otherwise be applicable under paragraph (1) for that year, by
				such amount as the Secretary determines is appropriate for that year (but shall
				ensure that there is an increase in such dollar amounts for that year).
										(i)Rule of
				constructionNothing in this title shall be construed as
				prohibiting tier I or tier II benefits paid under the CLASS program from being
				used to compensate a family caregiver for providing community living assistance
				services and supports to an eligible tier I beneficiary or an eligible tier II
				beneficiary.
									(j)Protection
				against conflict of interestsThe Secretary shall establish
				procedures to ensure that the Disability Determination Service and Protection
				and Advocacy System for a State, advocacy counselors for eligible tier I or
				eligible tier II beneficiaries, and any other entities that provide services to
				active enrollees and eligible tier I or eligible tier II beneficiaries under
				the CLASS program comply with the following:
										(1)If the entity
				provides counseling or planning services, such services are provided in a
				manner that fosters the best interests of the active enrollee or
				beneficiary.
										(2)The entity has
				established operating procedures that are designed to avoid or minimize
				conflicts of interest between the entity and an active enrollee or
				beneficiary.
										(3)The entity
				provides information about all services and options available to the active
				enrollee or beneficiary, to the best of its knowledge, including services
				available through other entities or providers.
										(4)The entity
				assists the active enrollee or beneficiary to access desired services,
				regardless of the provider.
										(5)The entity
				reports the number of active enrollees and beneficiaries provided with
				assistance by age, disability, and whether such enrollees and beneficiaries
				received services from the entity or another entity.
										(6)If the entity
				provides counseling or planning services, the entity ensures that an active
				enrollee or beneficiary is informed of any financial interest that the entity
				has in a service provider.
										(7)The entity
				provides an active enrollee or beneficiary with a list of available service
				providers that can meet the needs of the active enrollee or beneficiary.
										3105.Independence
				Fund
									(a)Establishment
				of Independence FundThere is established in the Treasury of the
				United States a trust fund to be known as the Independence Fund.
				The Secretary shall serve as Managing Trustee of such Fund. The Fund shall
				consist of all amounts derived from payments into the Fund under sections
				3103(d) and 3104(d)(5)(C)(ii), and remaining after investment of such amounts
				under subsection (b), including additional amounts derived as income from such
				investments. The amounts held in the Fund are appropriated and shall remain
				available without fiscal year limitation—
										(1)to be held for
				investment on behalf of individuals enrolled in the CLASS program;
										(2)to pay the
				administrative expenses related to the Fund and to investment under subsection
				(b); and
										(3)to pay tier I and
				tier II benefits under section 3104.
										(b)Investment of
				fund balanceThe Secretary, through the Secretary of the
				Treasury, shall invest the Independence Fund in the same manner, and to the
				same extent, as the Federal Old-Age and Survivors Trust Fund and the Federal
				Disability Insurance Trust Fund may be invested under section 201(d) of the
				Social Security Act (42 U.S.C. 401(d)).
									(c)Off-Budget
				status; lock-Box protection
										(1)Exclusion of
				trust funds from all budgetsNotwithstanding any other provision
				of law, the amounts derived from payments into the Fund and amounts paid from
				the Fund shall not be counted as new budget authority, outlays, receipts, or
				deficit or surplus for purposes of—
											(A)the budget of the
				United States Government, as submitted by the President;
											(B)the congressional
				budget; or
											(C)the Balanced
				Budget and Emergency Deficit Control Act of 1985.
											(2)Lock-box
				protection
											(A)In
				generalNotwithstanding any other provision of law, it shall not
				be in order in the Senate or the House of Representatives to consider any
				measure that would authorize the payment or use of amounts in the Fund for any
				purpose other than a purpose authorized under this title.
											(B)60-vote waiver
				required in the senate
												(i)In
				generalSubparagraph (A) may be waived or suspended in the Senate
				only by the affirmative vote of 3/5 of the Members, duly
				chosen and sworn.
												(ii)Appeals
													(I)ProcedureAppeals
				in the Senate from the decisions of the Chair relating to clause (i) shall be
				limited to 1 hour, to be equally divided between, and controlled by, the mover
				and the manager of the measure that would authorize the payment or use of
				amounts in the Fund for a purpose other than a purpose authorized under this
				title.
													(II)60-votes
				requiredAn affirmative vote of 3/5 of the
				Members, duly chosen and sworn, shall be required in the Senate to sustain an
				appeal of the ruling of the Chair on a point of order raised in relation to
				clause (i).
													(C)Rules of the
				senate and house of representativesThis section is enacted by
				Congress—
												(i)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a measure described in subparagraph (A), and it supersedes other
				rules only to the extent that it is inconsistent with such rules; and
												(ii)with full
				recognition of the constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner, and to the same extent as in the case of any other rule of that
				House.
												(d)Additional
				appropriations To ensure solvency during initial benefit yearsIn
				addition to the amounts appropriated to the Fund under subsection (a), out of
				any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated to the Fund, for each of fiscal years 2013 through 2017,
				such sums as are necessary for each such fiscal year (and which, in the case of
				each of fiscal years 2014 through 2017, shall be less than the amount
				appropriated for the preceding fiscal year) to ensure the solvency of the Fund
				during the first 5 years in which tier I or tier II benefits are paid from the
				Fund. Amounts appropriated under this subsection shall remain available without
				fiscal year limitation for the purposes specified in paragraphs (1), (2), and
				(3) of subsection (a).
									3106.Regulations;
				annual report
									(a)RegulationsThe Secretary shall promulgate such
				regulations as are necessary to carry out the CLASS program in accordance with
				this title. Such regulations shall include provisions to prevent fraud and
				abuse under the program.
									(b)Annual
				reportBeginning with fiscal
				year 2013, the Secretary shall submit an annual report to Congress on the CLASS
				program. Each report shall include the following:
										(1)The total amount of enrollees in the
				program.
										(2)The total number of eligible tier I
				beneficiaries and eligible tier II beneficiaries during the fiscal year.
										(3)The total amount
				of tier I and tier II benefits provided during the fiscal year.
										(4)A description of instances of fraud or
				abuse identified during the fiscal year.
										(5)Recommendations for such administrative or
				legislative action as the Secretary determines is necessary to improve the
				program or to prevent the occurrence of fraud or abuse.
										3107.Tax treatment
				of programThe CLASS program
				shall be treated for purposes of the Internal Revenue Code of 1986 in the same
				manner as a qualified long-term care insurance contract for qualified long-term
				care
				services.
								.
					(2)Conforming
			 amendments to medicaidSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)), as amended by section 5006(e)(2)(A) of division B of
			 Public Law 111–5, is amended—
						(A)in paragraph
			 (72), by striking and at the end;
						(B)in paragraph
			 (73)(B), by striking the period and inserting ; and; and
						(C)by inserting
			 after paragraph (73) the following:
							
								(74)provide that the
				State will comply with such regulations regarding the application of primary
				and secondary payor rules with respect to individuals who are eligible for
				medical assistance under this title and are eligible tier I beneficiaries or
				eligible tier II beneficiaries under the CLASS program established under title
				XXIX of the Public Health Service Act as the Secretary shall
				establish.
								.
						(b)Assurance of
			 adequate infrastructure for the provision of personal care attendant
			 workersSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by subsection (a)(2), is amended—
					(1)in paragraph
			 (73)(B), by striking and at the end;
					(2)in paragraph
			 (74), by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after paragraph (74), the following:
						
							(75)provide that,
				not later than 2 years after the date of enactment of the Community Living
				Assistance Services and Supports Act, each State shall—
								(A)assess the extent
				to which entities such as providers of home care, home health services, home
				and community service providers, public authorities created to provide personal
				care services to individuals eligible for medical assistance under the State
				plan, and nonprofit organizations, are serving or have the capacity to serve as
				fiscal agents for, employers of, and providers of employment-related benefits
				for, personal care attendant workers who provide personal care services to
				individuals receiving benefits under the CLASS program established under title
				XXIX of the Public Health Service Act, including in rural and underserved
				areas;
								(B)designate or
				create such entities to serve as fiscal agents for, employers of, and providers
				of employment-related benefits for, such workers to ensure an adequate supply
				of the workers for individuals receiving benefits under the CLASS program,
				including in rural and underserved areas; and
								(C)ensure that the
				designation or creation of such entities will not negatively alter or impede
				existing programs, models, methods, or administration of service delivery that
				provide for consumer controlled or self-directed home and community services
				and further ensure that such entities will not impede the ability of
				individuals to direct and control their home and community services, including
				the ability to select, manage, dismiss, co-employ, or employ such workers or
				inhibit such individuals from relying on family members for the provision of
				personal care
				services.
								.
					(c)Personal care
			 attendants workforce advisory panel
					(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish a Personal Care Attendants Workforce
			 Advisory Panel for the purpose of examining and advising the Secretary and
			 Congress on workforce issues related to personal care attendant workers,
			 including with respect to the adequacy of the number of such workers, the
			 salaries, wages, and benefits of such workers, and access to the services
			 provided by such workers.
					(2)MembershipIn
			 appointing members to the Personal Care Attendants Workforce Advisory Panel,
			 the Secretary shall ensure that such members include the following:
						(A)Individuals with
			 disabilities of all ages.
						(B)Senior
			 individuals.
						(C)Representatives
			 of individuals with disabilities.
						(D)Representatives
			 of senior individuals.
						(E)Representatives
			 of workforce and labor organizations.
						(F)Representatives
			 of home and community-based service providers.
						(G)Representatives
			 of assisted living providers.
						IIAmendments to
			 the Internal Revenue Code of 1986
			201.Above-the-line
			 deduction for premium costs
				(a)In
			 generalSection 62(a) of the Internal Revenue Code of 1986
			 (defining adjusted gross income) is amended by inserting after paragraph (21)
			 the following new paragraph:
					
						(22)Class program
				premiumsThe deduction allowed by section 213 (determined without
				regard to any adjusted gross income limitation) which consists of amounts paid
				by the taxpayer for enrollment in the CLASS program (as defined in section
				36B(d)) for eligible enrollment months (as defined in section 36(b)) beginning
				in the taxable
				year.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				202.Credit for
			 premium costs of CLASS enrollees with low-income
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36A the following new section:
					
						36B.Premium costs
				of CLASS enrollees with low-income
							(a)In
				generalIn the case of a CLASS enrollee with low-income, there
				shall be allowed as a credit against the tax imposed by subtitle A an amount
				equal to 50 percent of the amount paid by the taxpayer for enrollment of the
				taxpayer and the taxpayer's spouse in the CLASS program for eligible enrollment
				months beginning in the taxable year.
							(b)Eligible
				enrollment monthFor purposes of this section—
								(1)In
				generalThe term eligible enrollment month means any
				month if, as of the first day of such month, the taxpayer is a CLASS enrollee
				with low-income enrolled in the CLASS program, the premium for which is paid by
				the taxpayer.
								(2)Joint
				returnsIn the case of a joint return, the requirements of
				paragraph (1) shall be treated as met with respect to any month if at least 1
				spouse satisfies such requirements.
								(c)CLASS enrollee
				with low-incomeFor purposes of this section, the term
				CLASS enrollee with low-income means an individual—
								(1)who is an active
				enrollee in the CLASS program (as defined in section 3101(1) of the Public
				Health Service Act); and
								(2)whose gross
				income does not exceed 250 percent of the poverty line.
								(d)CLASS
				programFor purposes of this section, the term CLASS
				program means the program for community living assistance services and
				supports established under title XXIX of the Public Health Service Act.
							(e)Special
				rules
								(1)Coordination
				with other deductionsAmounts taken into account under subsection
				(a) shall not be taken into account in determining any deduction allowed under
				section 62(a)(22), 162(l), or 213.
								(2)MSA
				distributionsAmounts distributed from an Archer MSA (as defined
				in section 220(d)) shall not be taken into account under subsection (a).
								(3)Denial of
				credit to dependentsNo credit shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual's taxable year begins.
								(4)Both spouses
				eligible individualsFor purposes of subsection (a), the amount
				paid for enrollment of the taxpayer's spouse shall be disregarded if—
									(A)the taxpayer is
				married at the close of the taxable year,
									(B)the taxpayer and
				the taxpayer's spouse are both CLASS enrollee with low-income during the
				taxable year, and
									(C)the taxpayer
				files a separate return for the taxable year.
									(5)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraph (3) and (4) of section 21(e) shall apply for purposes of
				this section.
								(f)RegulationsThe
				Secretary may prescribe such regulations and guidance as may be necessary or
				appropriate to carry out this
				section.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by striking
			 section 35 and all that follows through 53(e) and
			 inserting section 35, 36, 36A, 36B, 53(e), or 6428.
					(2)Section
			 6211(b)(4)(A) is amended by inserting 36B, after
			 36A,.
					(3)The table of
			 sections for subpart C of part IV of chapter 1 of the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to section 36A the
			 following new item:
						
							
								Sec. 36B. Premiums costs of CLASS
				enrollees with
				low-income.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				203.Credit for
			 costs of employers who elect to automatically enroll employees and withhold
			 class premiums from wages
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits) is amended by
			 inserting after section 45Q the following:
					
						45R.Credit for
				costs of automatically enrolling employees and withholding class premiums from
				wages
							(a)General
				ruleFor purposes of section 38, the CLASS automatic enrollment
				and premium withholding credit determined under this section for the taxable
				year is an amount equal to 25 percent of the total amount paid or incurred by
				the taxpayer during the taxable year to—
								(1)automatically
				enroll employees in the CLASS program established under title XXIX of the
				Public Health Service Act, and
								(2)withhold monthly
				CLASS premiums on behalf of an employee who is enrolled in that program.
								(b)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any amount taken into account in determining the credit under this
				section.
							(c)Election not To
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
							.
				(b)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 (relating to general business credit) is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by inserting after paragraph (35) the following new
			 paragraph:
					
						(36)the CLASS
				automatic enrollment and premium withholding credit determined under section
				45R(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45Q the following new item:
					
						
							Sec. 45R. Credit for costs of
				automatically enrolling employees and withholding CLASS premiums from
				wages.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred after December 31, 2009, in taxable years ending after such
			 date.
				204.Long-term care
			 insurance includible in cafeteria plans
				(a)In
			 generalSection 125(f) of the Internal Revenue Code of 1986 is
			 amended by striking the last sentence.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
				IIIEffective
			 Date
			301.Effective
			 dateExcept as provided in
			 sections 201(b), 202(c), 203(d), and 204(b), this Act and the amendments made
			 by this Act take effect on January 1, 2010.
			
